Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amended specification filed on 3/9/2021 is accepted.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

The present invention pertains to an apparatus for use in water with flowable material comprising: a first vessel comprising: a first base comprising a head edge, a tail edge, a first side edge, and a second side edge; the first base further comprising a chemically stable-in-water water- impervious sheet material; wherein the first base extends from the head edge along a first centerline axis to the tail edge, and extends from the first side edge partially around the first centerline axis to the second side edge; and, a head-end bulkhead mechanically secured to the head edge from the first edge to the second edge, and a tail-end bulkhead mechanically secured to the tail edge from the first edge to the second edge, wherein the head-end bulkhead comprises a first flow window, and the tail-end bulkhead comprises a second flow window; a second vessel comprising: a second base comprising a second head edge, a second tail edge, a third side edge, and a fourth side edge; wherein the second base extends from the second head edge along a second centerline axis to the tail edge, and extends from the third Page 3 of 15US Serial No.: 16/182,651 side edge partially around the second centerline axis to the fourth side edge; a second head-end bulkhead mechanically attached to the second head- end, and a second tail-end bulkhead mechanically attached to the second tail- end, wherein the second head-end bulkhead comprises a third flow window, and the second tail-end bulkhead comprises a fourth flow window; the second base further 
The present invention also pertains to a system comprising: a raceway comprising: a first vessel comprising: a first base comprising a head edge, a tail edge, a first side edge, and a second side edge; wherein the first base extends from the head edge along a first centerline axis to the tail edge, and extends from the first side edge partially around the first centerline axis to the second side edge; and, a head-end bulkhead mechanically secured to the head edge from the first edge to the second edge, and a tail-end bulkhead mechanically secured to the tail edge from the first edge to the second edge, wherein the head-end bulkhead comprises first flow window, and the tail-end bulkhead comprises a second flow window; a second vessel comprising: a second base comprising a second head edge, a second tail edge, a third side edge, and a fourth side edge; wherein the second base extends from the second head edge along a second centerline axis to the tail edge, and extends from the third side edge partially around the second centerline axis to the fourth side edge; a second head-end bulkhead mechanically attached to the second head- end, and a second tail-end bulkhead mechanically attached to the Page 7 of 15US Serial No.: 16/182,651 second tail-end, wherein the second head-end bulkhead comprises a third flow window, and the second tail-end bulkhead comprises a fourth flow window; the second base further comprising a plurality of apertures; and, wherein the second vessel is nested in the first vessel; an airlift mechanically attached to the first window that extends in a curved shape to a distal end; a blower comprising a motor and a tube, wherein the tube extends from the motor to the distal end of the airlift; a dock, wherein the dock extends around the first vessel and is mechanically attached to the first vessel; and an anchor.

The closest prior art includes Holyoak USP 5,329,719 which teaches multiple vessels with flow windows, however Holyoak fails to teach the base comprises a liquid impervious material.  Holyoak also fails to teach an airlift, blower, dock, and anchor.  Holyoak also fails to teach quiet zone bulkheads.




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Patent Examiner Amy Weisberg whose telephone number is (571)270-5500.  My approximate working schedule is M-F 8:15am-4:15pm.  
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor, SPE Robert Hodge, at (571)272-2097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/AMY R WEISBERG/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        3/11/2021